Clarke, J. (dissenting):
First. Rule 49 of the General Rules of Practice provides that “No person shall be appointed guardian ad litem, either on the application of the infant or otherwise, unless he be the general guardian of such infant, or is fully competent to understand and protect the rights of the infant, and has no interest adverse to that of the infant, and is not connected in business with the attorney or counsel of the adverse party.”
In Parish v. Parish (77 App. Div. 267), in an action in partition, the attorney for the plaintiffs was a clerk in the office of the firm of lawyers who appeared for the adult defendants and a member of this firm appeared for some of the infant defendants while another clerk in their office appeared for others of the infant defendants as guardians ad litem. Mr. Justice O’Brien said: “ Rule 49 of the General Rules of Practice, having for its object the protection of infants, must, so far as its language is susceptible of extension, be construed in its broadest sense; and so construed, we think the term ‘ connected in business ’ with the attorney or counsel of the adverse party, con*21templates any kind of business association and, therefore, would include clerks as well as partners. What the rule was intended to secure is the appointment of a guardian who has no business association with those representing adverse interests, so that the infant might obtain the benefit of the free and independent judgment of the one selected to protect his rights. A similar construction, we also think, must be given to the expressions in the rule, 'interest adverse’, and 'adverse party.’ So construed, the rule is not to be limited to cases wherein, as the result of an adjudication, it has been held that the interests of the infant are or are not adverse; but is applicable as well to cases where the question of whether the interests of the infant are or are not adverse is involved.”
On appeal (175 N. Y. 181) Cullen, J., said: "It may be assumed that as to certain of the guardians, the affidavits show that their appointments were made in violation of the rale, and it may also be conceded that the proper interpretation of those rules should largely rest in the judgment of that court by which they were formulated. Hence, had the court below on a direct application to vacate the orders appointing those guardians, or on an appeal from those orders, set the appointments aside, we should in no way have interfered with their determination. * * * Doubtless it was the duty of the trial court to appoint as guardian for each of the infants a person competent to protect his interests and not connected with the attorney or counsel for the adverse party.”
It is plain, therefore, as it seems to me, that as Goldsmith and Bronner, partners of Mr. Myers, represented Alexander and Conrad Stein, the devisees, who were claiming the whole of the property in controversy, Mr. Myers’ appointment as guardian ad litem of the four infants was in violation of said rule. The infants’ interests required opposition to that of their elder brothers and the maintenance of the proposition that this property should be determined not to have been devised to them but to have passed into the residuary estate, of which the infants were the beneficiaries. Mr. Myers was clearly connected in business with the attorneys of the adverse parties. But the Court of Appeals proceeds: " But who was to determine these facts and qualifications ? Plainly, the court to *22whom, the application was made. The order of the court appointing the guardians ad litem recites that it satisfactorily appears to the court that the person appointed had no interest adverse to that of the infant defendants and that he was not in business with the attorney or counsel for the plaintiffs or any adverse party. If the court erred in this determination it did not deprive the court of jurisdiction or render the judgment voidable, but, like any other error, was to be corrected only by direct attack, that is to say, by appeal or by motion to set the order aside.”
Final judgment was entered in the action in which Mr. Myers was appointed guardian ad litem, January 16, 1902. ISTo appeal was taken from the order appointing the guardian ad litem and no motion was ever made, or is now made, to vacate or set aside said order.
Second. ■ Bule 50 of the General Buies of Practice provides that “It shall be the duty of every attorney or officer of the court to act as the guardian of any infant defendant, in any suit or proceeding against him, whenever appointed for that purpose by an order of this court. And it shall be the duty of such guardian to examine into the circumstances of the case, so far as to enable him to make the proper defense, when necessary for the protection of the rights of the infant; and he shall be entitled to such compensation for his services as the court may deem reasonable. But no order allowing compensation to guardians ad litem shall be made, except upon an affidavit to be made by such guardian, if an attorney of the court, * * * showing that he has examined into the circumstances of the case, and has, to the best of his ability, made himself acquainted with the rights of his ward, and that such guardian has taken all the steps necessary for the protection of such rights, to the best of his knowledge, and as he believes, stating what has been done by him for the purpose of ascertaining the rights of the ward.”
There is no order of the Supreme Court, which appointed Mr. Myers guardian ad litem in this action, fixing or allowing any compensation for his services rendered herein. It is obvious that the language of the rule requiring an order of the court refers to the court in which the litigation was pending, in which the guardian was appointed, where the order appoint*23ing him was made and where the services were rendered. This is emphasized by the fact that two applications to the court were made for such an order and that no such order exists. So much of the notice of motion, therefore, as asks for an order revoking, canceling and setting aside any provisions heretofore made herein for the compensation of said Emanuel J. Myers as guardian ad litem must fail because there is no order made herein providing for compensation.
Third. Not having succeeded in obtaining an order fixing his compensation from the Supreme Court, Myers obtained from the executors of the estate of Conrad Stein, without the order of any court, the sum of $5,363.90. Thereafter, in the Surrogate’s Court, in the accounting by the executors of their decedent’s estate, said payment was allowed to them and the provision was inserted in the decree passing their accounts, that said sum should be paid out of and from the several distributive shares of the four infants in equal proportion, share and share alike, when the trust period expires at the majority of the youngest child, which period arrived November, 1912. As between the accounting executors and the said infants, who were all parties to the accounting proceedings, said decree is res adjudicata, said decree never having been vacated or appealed from and still existing in full force and effect. I am not able to perceive that this court in this proceeding has any power or authority over said final decree of the Surrogate’s Court which permits it to make any order in the premises affecting said provision. What is presented here is, whether, upon summary application by way of petition, the Supreme Court has the power to direct an attorney, who was appointed a guardian ad litem in a pending litigation in said court in 1900, in a litigation which was concluded by the final judgment entered in 1902, who did not procure an order of this court fixing his compensation for services, but who received such compensation from the executors of an estate upon whose final accounting a decree was entered allowing said payment, to make restitution to the infants, who, by the terms of said decree, are now called upon to pay the amount thereof to the trust estate.. I think that the guardian was erroneously paid for his services as guardian, because he never obtained an *24order of the Supreme Court fixing and allowing his compensation. But he received payment from the executors, and their accounts showing such payment were passed and approved by the Surrogate’s Court. I fail to find upon the facts and circumstances disclosed upon this record warrant for summary proceedings of restitution by order.
The orders appealed from should be affirmed, with ten dollars costs and disbursements to the respondent.
Dowling, J., concurred.
Orders reversed, with ten dollars costs and disbursements, and motion granted to the extent stated in opinion. Order to be settled on notice.